Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  March 30, 2018                                                                                       Stephen J. Markman,
                                                                                                                 Chief Justice

                                                                                                            Brian K. Zahra
                                                                                                    Bridget M. McCormack
  155196(93)                                                                                              David F. Viviano
                                                                                                      Richard H. Bernstein
                                                                                                           Kurtis T. Wilder
                                                                                                     Elizabeth T. Clement,
  MICHIGAN GUN OWNERS, INC. and                                                                                       Justices
  ULYSSES WONG,
           Plaintiffs-Appellants,
                                                                    SC: 155196
  v                                                                 COA: 329632
                                                                    Washtenaw CC: 15-000427-CZ
  ANN ARBOR PUBLIC SCHOOLS and
  JEANICE K. SWIFT,
             Defendants-Appellees.
  _________________________________________/

         On order of the Chief Justice, the motion of the Negligence Law Section of the State
  Bar of Michigan to file a brief amicus curiae and to extend the time for filing the brief is
  GRANTED. The amicus brief submitted on March 22, 2018, is accepted for filing. P




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                                  March 30, 2018
                                                                               Clerk